UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2011


LORA KAY OXENDINE-TAYLOR,

                     Plaintiff - Appellant,

              v.

EASTERN BAND OF CHEROKEE INDIANS, Council,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cv-00214-MR-DSC)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Lora Kay Oxendine-Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lora Kay Oxendine-Taylor appeals the district court’s order dismissing her civil

action pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) after concluding that it lacked subject

matter jurisdiction over her suit. On appeal, we confine our review to the issues raised in

the informal brief. See 4th Cir. R. 34(b). Because Oxendine-Taylor’s informal brief does

not challenge the basis for the district court’s disposition, she has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment,

as modified to reflect a dismissal without prejudice. See 28 U.S.C. § 2106; S. Walk at

Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th

Cir. 2013). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                 AFFIRMED AS MODIFIED




                                               2